                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARSHA WETZEL,                                        )
                                                      )
                             Plaintiff,               )
       v.                                             )
                                                      )     Civil Action No. 1:16-cv-07598
GLEN ST. ANDREW LIVING                                )
COMMUNITY, LLC; GLEN HEALTH &                         )
HOME MANAGEMENT, INC.; ALYSSA                         )
FLAVIN; CAROLYN DRISCOLL; and                         )
SANDRA CUBAS,                                         )
                                                      )
                            Defendants.               )
                                                      )


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE



       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Marsha Wetzel and

Defendants Glen St. Andrew Living Community, LLC, Glen Health & Home Management, Inc.,

Alyssa Flavin, Carolyn Driscoll, and Sandra Cubas, through their undersigned counsel, hereby

stipulate to dismissal of this matter with prejudice, the parties having reached a settlement to the

mutual satisfaction of all parties, including costs and attorney’s fees.




DATED: March 4, 2019.




                                                  1
Respectfully submitted,


/s/ Karen L. Loewy                          /s/ Melinda S. Kollross

Attorneys for Plaintiff Marsha Wetzel       Attorney for Defendants Glen St. Andrew
                                            Living Community, LLC; Glen Health & Home
Karen L. Loewy                              Management, Inc.; Alyssa Flavin; Carolyn
LAMBDA LEGAL DEFENSE AND                    Driscoll; and Sandra Cubas
EDUCATION FUND, INC.
120 Wall Street, 19th Floor                 Melinda S. Kollross
New York, NY 10005                          Paul V. Esposito
E-mail: kloewy@lambdalegal.org              CLAUSEN MILLER P.C.
Telephone: (212) 809-8585                   10 S. LaSalle St., Ste. 1600
                                            Chicago, IL 60603
Kara Ingelhart                              312-606-7608
LAMBDA LEGAL DEFENSE AND                    mkollross@clausen.com
EDUCATION FUND, INC.                        pesposito@clausen.com
105 W. Adams, 26th Floor
Chicago, IL 60603-6208
Email: kingelhart@lambdalegal.org
Telephone: (312) 663-4413

John L. Litchfield
Ellen M. Wheeler
FOLEY & LARDNER, LLP
321 N. Clark St., Suite 2800
Chicago, IL 60654
312-832-4500
jlitchfield@foley.com
ewheeler@foley.com

William M. Lopez
FOLEY & LARDNER, LLP
90 Park Avenue
New York, NY 10016
212-338-3426
wlopez@foley.com




                                        2
                             CERTIFICATE OF SERVICE

      IT IS HEREBY CERTIFIED that service of the foregoing Joint Stipulation of Dismissal

was made on March 4, 2019 via the Court’s CM/ECF system to:

      Melinda S. Kollross
      Paul V. Esposito
      CLAUSEN MILLER P.C.
      10 S. LaSalle Street
      Ste. 1600
      Chicago, IL 60603
      312-606-7608
      mkollross@clausen.com
      pesposito@clausen.com

      Attorneys for Defendants


                                         /s/ Karen L. Loewy
                                         Karen L. Loewy
                                         LAMBDA LEGAL DEFENSE AND EDUCATION
                                         FUND, INC.
                                         120 Wall Street, 19th Floor
                                         New York, NY 10005
                                         E-mail: kloewy@lambdalegal.org
                                         Telephone: (212) 809-8585
                                         Attorney for Plaintiff Marsha Wetzel




                                            3
